DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the cancellation of claims 1 & 5, and the amendments of claims 2 – 4 & 6 – 16 such that all pending claims are dependent on process claim 16. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Ross (Reg. No. 77,589) on March 9, 2021.
The application has been amended as follows:

	6. (Currently Amended) The process according to claim 3, wherein the layer structure further comprises at least one layer of coating material.
8. (Currently Amended) The process according to claim 6, wherein the layer structure is in the following sequence: layer of coating material, elastomer layer, thermoset layer, insulating layer.
	10. (Currently Amended) The process according to claim 9, wherein the layer structure has at least one of (a) a second sublayer on a side of the first sublayer that faces toward the elastomer layer, and (b) a second sublayer on a side of the first sublayer that faces away from the elastomer layer.
	11. (Currently Amended) The process according to claim 10, wherein the thickness of the first sublayer is in the range from 1 to 30 mm, and the thickness of each second sublayer is in the range from 1 to 10 mm.
	17. (Currently Amended) The process according to claim 16, wherein in a first step a layer of coating material is applied to the female mold or male mold.
	18. (Currently Amended) The process according to claim 16, wherein a layer of coating material is applied to the component before the demolding process or after the demolding process.
	19. (Currently Amended) The process according to claim 16, wherein the component is heated before or after the demolding process.
	20. (Currently Amended) The process according to claim 16, wherein an insulating layer is also applied via spraying or casting.

Allowable Subject Matter
Claims 2 – 4 & 6 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781